Title: From Alexander Hamilton to Tobias Lear, 2 January 1800
From: Hamilton, Alexander
To: Lear, Tobias


N. York Jany. 2d. 1800
Dr. Sir
Yr. letter of the 15 of Decr. last was delayed in getting to hand by the circumstance of its having gone to N. York while I was at Phila. and of its having arrived at Phila. after I had set out on my return to N. York.
The very painful event which it announces had, previously to the receipt of it, filled my heart with bitterness. Perhaps no man in this community has equal cause with myself to deplore the loss. I have been much indebted to the kindness of the General, and he was an Aegis very essential to me. But regrets are unavailing. For great misfortunes it is the business of reason to seek consolation. The friends of General Washington have very noble ones. If virtue can secure happiness in another world he is happy. In this the Seal is now put upon his Glory. It is no longer in jeopardy from the fickleness of fortune.
Adieu &c

P.S. In whose hands are his papers gone? Our very confidential situation will not permit this to be a point of indifference to me.

